***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCOT-XX-XXXXXXX
                                                              10-DEC-2018
                                                              01:32 PM


           IN THE SUPREME COURT OF THE STATE OF HAWAII

                                ---o0o---


   IN THE MATTER OF THE CONTESTED CASE HEARING ON THE WATER USE
PERMIT APPLICATION ORIGINALLY FILED BY KUKUI (MOLOKAI), INC., NOW
  REFILED AS A NEW GROUND USE BY MOLOKAI PUBLIC UTILITIES, LLC.


                            SCOT-XX-XXXXXXX

     APPEAL FROM THE COMMISSION ON WATER RESOURCE MANAGEMENT
                     (CASE NO. CHH-MO-97-01)

                           DECEMBER 10, 2018

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, JJ., AND CIRCUIT
        JUDGE GARIBALDI, IN PLACE OF WILSON, J., RECUSED

                OPINION OF THE COURT BY POLLACK, J.

          When this court first considered this case over a

decade ago, we vacated the issuance of two water use permits and

remanded the matter to the State of Hawaii Commission on Water

Resource Management (Commission) for further proceedings.             On

remand, parties indicating that they were the applicant’s

successors in interest submitted a letter to the Commission

stating that they lacked the financial resources to continue to

pursue the case.    When these same parties filed a new water use
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


application years later, the Commission initially treated it as

a continuation of the remanded case before concluding that the

letter had constituted a waiver of the applicants’ right to

continue the original proceedings.         The applicants now challenge

this conclusion, arguing that the letter was at best ambiguous

as to their intention to relinquish the rights at issue.

Because we hold that the Commission did not err in finding that

the letter was a clear and unambiguous waiver of the right to

proceed on the contested case, we affirm.

                   I.    FACTS AND PROCEDURAL HISTORY

                   A.    In Re Kukui (Molokai), Inc.

           On May 13, 1992, the Commission designated Molokai as

a water management area.1       The designation took effect on July

15, 1992, thereby triggering a one-year period during which all

existing users of water from the area’s aquifers were required

to submit applications for existing water use permits, which if

granted would entitle the permittee to continue utilizing the

approved amount of water.       See HRS § 174C-50(c) (1993).

Approximately a year later, on June 8, 1993, the Commission

accepted a joint existing water use permit application submitted


      1
            Hawaii Revised Statutes (HRS) § 174C-41(a) (1987) provides that
the Commission shall designate areas “threatened by existing or proposed
withdrawals” as water management areas “to ensure reasonable-beneficial use
of the water resources in the public interest.”




                                      2
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


by Molokai Irrigation System and Molokai Ranch that sought to

pump water from Well No. 0901-01 (Well 17).2           In 1993, however,

ownership of the land overlying Well 17 was transferred to Kukui

(Molokai), Inc. (Kukui).3

            In light of this transfer, Kukui submitted its own

existing use application on December 15, 1993, seeking to divert

2 million gallons of water a day (gpd) from Well 17.                Although

the statutory one-year period for submitting existing use

applications had expired, the Commission treated Kukui’s

application as timely, considering it an amendment to the

existing use application submitted by Molokai Irrigation System

and Molokai Ranch rather than as a new application.

            After several revisions, the Commission responded to

Kukui’s application on March 14, 1995, by authorizing an interim

use permit of 871,420 gpd and deferring final action until all

existing uses could be established.         Approximately a year later,

the Commission reviewed a staff recommendation to amend the

interim permit to increase Kukui’s allowable withdrawal to 1.169

million gpd.    The Commission rejected the recommendation and

reaffirmed the March 14, 1995 interim existing use allocation of

      2
            Well 17 draws water from the Kualapuu Aquifer on the island of
Molokai.

      3
            At the time, Kukui was the owner of Kaluakoi Resort.




                                      3
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


871,420 gpd.    Kukui requested a contested case hearing

challenging this decision.

          Prior to commencement of the contested case hearing,

the Department of Hawaiian Home Lands (DHHL), the Office of

Hawaiian Affairs (OHA), and individuals Sarah Sykes, Judy

Caparida, and Georgina Kuahuia were granted permission to

intervene.     The hearing was held over the course of eight days

beginning on November 23, 1998.       The Commission issued its final

“Findings of Fact, Conclusions of Law, and Decision and Order”

on December 19, 2001 (2001 Order), awarding Kukui an existing

use permit authorizing the withdrawal of 936,000 gpd and a

proposed new use permit authorizing the withdrawal of an

additional 82,000 gpd.

          DHHL, OHA, Caparida, and Kuahuia (collectively, the

Intervenors) appealed from the 2001 Order.         During the pendency

of the appeal, Kaluakoi Land LLC (Kaluakoi Land), a wholly-owned

subsidiary of Molokai Properties Limited (Molokai Properties),

acquired the assets of Kukui and was substituted as a party for

Kukui.

          On appeal, this court held that, because Kukui’s

request for an existing use permit should have been treated as a

new existing use application rather than an amendment to the

original application, it was untimely, thus rendering the

existing use permit void.      In the Matter of the Contested Case


                                     4
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Hearing on the Water Use Permit Application Filed by Kukui

(Molokai), Inc., 116 Hawaii 481, 501, 174 P.3d 320, 340 (2007)

(hereafter In Re Kukui (Molokai), Inc.).          Accordingly, the

existing water uses at issue were “presumed abandoned,” we

concluded, and Kaluakoi Land was required to apply for a new use

permit under HRS § 174C-51 if it sought to “‘revive’ these

expired uses.”4     Id.   This court further held that the Commission

had erred in granting Kukui the additional proposed new use

permit because the Commission had, inter alia, failed to apply

the requisite level of scrutiny and impermissibly shifted the

burden of demonstrating that the use would interfere with

constitutional public trust purposes onto the intervenors.              Id.

at 506-08, 174 P.3d at 345-47.        We therefore vacated the

Commission’s 2001 Order and remanded the case for further

proceedings consistent with the opinion.

                   B.     Remand Before the Commission

            On remand, the Commission issued a “Minute Order

Setting Status Conference” on February 25, 2008, to which

Kaluakoi Land did not respond.5        In its place, Molokai Properties

     4
            This portion of the In Re Kukui (Molokai), Inc. opinion makes
reference to Kukui instead of its successor in interest, Kaluakoi Land. See
116 Hawai‘i at 501, 174 P.3d at 340.
      5
            Although the parties refer to the “Minute Order Setting Status
Conference” numerous times in their subsequent filings, the February 25
Minute Order itself is absent from the record.




                                      5
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


filed a joint Status Conference Statement with its wholly-owned

subsidiaries Kaluakoi Water LLC (Kaluakoi Water)6 and Molokai

Public Utilities, Inc. (MPU).7        The Intervenors also filed a

Joint Status Conference Statement.         The Commission held the

status conference on March 3, 2008, to discuss the hearing on

remand.    On March 10, 2008, the Commission directed the

Intervenors to submit “memoranda regarding their respective

position[s] on the scope of the hearing on remand” by May 2,

2008.    In addition, the Commission directed MPU, Molokai

Properties, and Kaluakoi Water to (1) file a separate pleading

identifying Kukui’s successor-in-interest that would be the

applicant on the amended permit application8 and (2) respond to

the Intervenors’ memoranda regarding the scope of the hearing by

June 16, 2008.

            On March 24, 2008, however, Molokai Properties

announced its intention to shut down operations via a press

release and an internal memorandum circulated to its employees.

When the Intervenors submitted a joint “Memorandum Regarding

      6
            Kaluakoi Water is a wholly-owned subsidiary of Kaluakoi Land,
which as stated is itself a wholly-owned subsidiary of Molokai Properties.
     7
            MPU is a licensed public utility and wholly owned subsidiary of
Kaluakoi Water that provides water in the Kaluakoi area of West Molokai.
     8
            Although the Commission refers to the “amended permit
application,” this court expressly required the former applicant to submit a
new application on remand if it sought to revive expired uses. In Re Kukui
(Molokai), Inc., 116 Hawaii at 501, 174 P.3d at 340.




                                      6
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Scope of Hearing on Remand” on May 2, 2008, it was accompanied

by a “Joint Motion to     Dismiss in Part Molokai Properties,

Limited’s Application for Water Use Permit” (Motion to Dismiss)

which sought to dismiss the application based on Molokai

Properties’ upcoming cessation of operations.          Neither Molokai

Properties, MPU, nor Kaluakoi Water filed any response to the

Intervenors’ memorandum or to the Motion to Dismiss.

          On May 27, 2008, Molokai Properties informed the

Commission by letter that MPU “[did] not intend to continue to

pursue this case on remand” (May 27 letter).          Molokai Properties

disclosed that it had been operating MPU at a loss for years and

was shutting down its operations due to insolvency.           The letter

stated in relevant part as follows:

          This letter is to inform you that Molokai Public Utilities
          (MPU) does not intend to continue to pursue this case on
          remand. As has been discussed with staff and the [Public
          Utilities Commission], MPU has been operating at a
          significant loss for several years and is essentially
          insolvent.

          . . . .

          As a result of this insolvency, we do not have the
          resources to pursue this very expensive remand proceeding.
          . . . We are actively seeking a new owner for MPU that will
          have the resources to continue operation and hopefully,
          they will be capable of resolving this matter. However, as
          previously stated, we cannot actively pursue this matter
          before the Commission.

          In a second letter dated May 30, 2008 (May 30 letter),

Molokai Properties informed the Public Utilities Commission

(PUC) that MPU would cease providing water utilities to West




                                     7
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Molokai by the end of August 2008.         MPU further stated that it

did not have the funds to make a reapplication for a permit to

operate Well 17 and that there would “probably” be an

unavoidable termination of service to customers unless another

entity was located to take over operations.

            In response, the PUC ordered a temporary rate increase

to enable MPU to continue operating until it transferred its

Certification of Public Convenience and Necessity to another

entity.9   Additionally, the Director of Health issued an order on

July 21, 2008, requiring Molokai Properties and MPU to continue

to provide drinking water and wastewater systems for ninety days

to prevent “imminent peril to the public health and safety.”

Molokai Properties and its subsidiaries continued to operate and

utilize water from Well 17 without a water use permit for

several years.

                       C.    MPU’s New Application

            In December 2012, MPU filed an application for a new

ground water use permit (MPU’s application) seeking to withdraw

1,026,518 gpd from Well 17.10       The Commission worked with MPU

over the next few years to assist it in completing the

      9
             The Certification of Public Convenience and Necessity essentially
gave MPU an exclusive right to operate water utilities in specific regions on
Molokai and charge rates approved by the PUC.
      10
            The application itself is absent from the record.




                                      8
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


application, formally accepting the completed application on

October 12, 2015.    The application was not served upon the other

parties to the 1997 contested case.

          On October 20, 2015, the Commission informed DHHL by

letter that it, MPU, and the Maui Department of Water Supply

(MDWS) all had pending ground water use permit applications that

were potentially competing for water access, and the Commission

therefore intended to consolidate the applications and

incorporate them into the original contested case proceeding

that had continued after this court’s remand in In Re Kukui

(Molokai), Inc.    On October 23 and 30, 2015, the Commission

published a notice inviting affected persons to object or

comment on MPU’s application, stating that “[t]his case will

continue as a contested case hearing, and parties previously

involved in the contested case hearing culminati[ng] in the

December 19, 2001 Decision & Order shall respond in writing of

their intention to continue in the case or to withdraw.”            On

October 30, 2015, the Commission issued a minute order in the

original contested case docket setting a status conference for

November 9, 2015, which was served upon MPU, Kaluakoi Land, the

Intervenors, and MDWS.

          Thereafter, at a hearing held on February 16, 2016,

testimony was presented regarding the propriety of handling

MPU’s application as part of the original contested case rather


                                     9
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


than as a distinct new matter.        On March 7, 2016, the Commission

issued a minute order stating that the parties would be

permitted to submit briefs and present oral arguments to address

whether, pursuant to this court’s order remanding the case for

further proceedings and in light of In Re Waiola O Molokai, 103

Hawaii 401, 83 P.3d 664 (2004), the original contested case

hearing should continue or be dismissed.          Briefs were filed by

MPU, the Intervenors, and MDWS, and the Commission heard oral

argument on April 19, 2016.

           Before the Commission, the Intervenors and MDWS argued

that the Commission should formally deny the outstanding two-

decade-old Kukui application, officially dismiss the 1997

contested case, and treat MPU’s 2014 application as a new,

separate application.      The Intervenors and MDWS contended that

MPU waived any interest it had in the 1997 proceedings through

its May 27 letter.11


     11
            Though making substantially the same argument, DHHL and OHA
characterize MPU’s letter as an abandonment rather than a waiver.
Additionally, Caparida and Kuahuia argued that, because Molokai Properties
and its subsidiaries did not respond to the Commission’s directive to file
pleadings identifying Kukui and Kaluakoi Land’s successor in interest, they
were never formally substituted for the original applicant, and therefore MPU
had no recognized interest in the 2007 proceeding to waive. At oral argument
in this case, however, Caparida and Kuahuia acknowledged that MPU had the
“technical right” to seek review of the Commission’s dismissal order. Oral
Argument at 47:08, In the Matter of the Contested Case Hearing on the Water
Use Permit Application Originally Filed by Kukui (Molokai), Inc., Now Refiled
as a New Ground Use by Molokai Public Utilities, LLC. (No. SCOT-XX-XXXXXXX),
http://oaoa.hawaii.gov/jud/oa/18/SCOA_053118_SCOT_17_184.mp3. Therefore this
issue will not be further addressed.




                                     10
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


          The Intervenors and MDWS also asserted that the facts

and circumstances surrounding Kukui’s 1993 application had

significantly changed, especially in light of the two competing

water use applications that were now under consideration, and

the Commission’s findings in the case were accordingly outdated

and no longer relevant to MPU’s application.          Further, they

contended, considering MPU’s application for the new ground use

water permit within the context of the original contested case

hearing would deprive the public and other interested parties of

the opportunity to meaningfully participate in the hearing, and

relying on the Commission’s 2001 Order would violate the basic

elements of procedural due process by improperly and

prejudicially binding the new parties to an old record that they

did not participate in developing.

          They additionally argued that the holding in In Re

Kukui (Molokai), Inc. had settled all issues regarding Kukui’s

1993 permit application and thus rendered the original contested

case moot.   And, they concluded, the Commission’s and MPU’s

conduct in relation to the application--which included a failure

to serve the application on the other parties to the 1997

contested case hearing and an initial refusal to allow the other

parties access to relevant filings upon request--indicated that

MPU’s application was an entirely new and separate matter from

the 1997 contested case.


                                    11
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


          In response, MPU contended that it was a valid party

to the case as the successor to Kaluakoi Land and that it had

complied with this court’s order directing that a new

application be filed under HRS § 174C-51 on remand.           MPU further

asserted that it did not abandon its right to participate in the

contested case because the May 27 letter represented MPU’s hope

to pursue the matter in the future when it had the funds.             MPU

argued that the elapsed time since the commencement of the

contested case was not unreasonable because it “was spent in

administrative and judicial review of the requested water uses”

and, in any event, the case could not be dismissed on this

ground alone.

          MPU further argued that the Commission lacked the

discretion to dismiss the contested case in light of the court’s

order to vacate and remand in In Re Kukui (Molokai), Inc.             The

supreme court stated that the case should continue, MPU argued,

and the parties should not have to re-prove findings of fact

that were not disturbed in that appeal.

          Finally, MPU emphasized that introducing new parties

and evidence on remand for a contested case is not impractical

or unworkable but rather quite common.         MPU claimed that this

practice would not deprive any party of the opportunity to

participate in the matter and introduce new evidence because the

Commission’s Public Notice expressly requested that “[n]ew


                                    12
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


parties wishing to intervene should file their objections.”12

Therefore, MPU stated, the parties’ participation would not be

limited if the case were continued.         Even if binding the new

parties to the original record was problematic, MPU contended,

the continuation of the contested case and the consolidation of

the applications were separate issues, and the case could be

continued without the addition of the other parties.

    D.    The Commission’s Order Dismissing the Contested Case

            On February 17, 2017, the Commission issued an Order

Dismissing the Contested Case.        The Commission found that “MPU

waived its right to continue this contested case when it

submitted the May 27, 2008 letter to the Commission that clearly

stated that it did not intend to pursue the case on remand.”

MPU’s subsequent communications supported this interpretation of

the letter, the Commission stated, citing as an example the May

30 letter to the PUC that notified the State of Hawaii, County

of Maui, and all MPU customers of Molokai Properties’ intent to

cease operating MPU in August 2008.         The Commission stated that

it was “not reasonable for MPU to believe that it can undo its


     12
            In its initial brief, MPU made three additional arguments arguing
against dismissal. MPU argued that dismissal would: (1) result in piecemeal
appeals; (2) be inconsistent with the Commission’s actions, including
notifying the parties and the public that the contested case hearing was
continuing; and (3) be inconsistent with the Commission’s actions in other
similar contested case hearings. However, none of these arguments are
presented on appeal and are therefore not furthered addressed.




                                     13
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


clear expression that it did not want to pursue the contested

case by filing a new use water permit application four years

later.”   Responding to MPU’s argument that the outstanding

applications involved issues that had either been resolved in

the 1997 contested case or remanded in In Re Kukui (Molokai),

Inc., the Commission encouraged the parties to stipulate to

uncontroverted facts in future proceedings when possible and

stated that it would follow this court’s guidance in any future

decision making.

          MPU filed a timely appeal directly to this court

pursuant to HRS § 174C-60 (2011).

                       II.   ARGUMENTS ON APPEAL

          On appeal, MPU challenges the Commission’s findings on

the basis that, whether express or implied, a waiver of rights

must be clear and unambiguous.       The May 27 letter was “at best”

equivocal, MPU argues, and it thus cannot constitute a waiver.

          MPU contends that the May 27 letter merely stated

“that the current owner [of MPU] would not actively pursue the

matter and [] the future owner may,” which left an “‘opportunity

for a reasonable inference’ that MPU did not intend to waive its

right to continue with the contested case.”          Rather, MPU

asserts, the language of the May 27 letter is best understood as

a request for a stay of proceedings, which “is effectively what




                                    14
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


happened.”13   This interpretation is supported by its continued

operations after the May 27 letter pursuant to the Department of

Health order, MPU argues, as well as its submission of a new

water use permit application, which together indicate that the

letter was not expressing an intent to abandon the matters at

issue in the contested case.        Similarly, MPU notes that after

receiving the May 27 letter, the Commission did not dismiss the

original contested case but rather kept the case on its docket

and processed the new application under the same case number.

MPU concludes that these acts, collectively, demonstrate that

the May 27 letter was ambiguous and therefore did not constitute

a waiver.

            MPU also contends that it will suffer prejudice as a

result of the Commission’s dismissal of the contested case.                 MPU

argues that the record developed in the 2001 “Findings of Fact”

was not disturbed in the previous appeal because this court

vacated the 2001 Decision and Order only “to the extent it

grant[ed] [MPU] a permit for existing uses.”14          (Quoting In Re


     13
             Although this argument appears to have been raised for the first
time in MPU’s reply brief, we do not find it necessary to determine whether
the issue of a stay was properly preserved given our disposition of the case.
See Hawaii Rules of Appellate Procedure Rule 28(b)(4).
     14
            In In Re Kukui (Molokai), Inc., this court expressly stated that
“we [also] vacate the Commission’s Decision and Order to the extent that it
grants KMI a permit for proposed uses.” 116 Hawai‘i at 506, 174 P.3d at 345
(emphasis added).




                                     15
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Kukui (Molokai), Inc., 116 Hawai‘i at 501, 174 P.3d at 340.)

“MPU should not be forced to relitigate facts and issues” that

are essential to its new use application, it argues.

          In response, the Intervenors and MDWS reiterate their

arguments before the Commission.         Additionally, Caparida and

Kuahuia argue that, even assuming the Commission erred in

finding a waiver, the Commission still acted within its

discretion because, inter alia, the new use permit and the

contested case should be adjudicated under different standards

and the Commission’s findings under the contested case,

including MPU’s water usage, are outdated.

          MPU replies that this court’s order in In Re Kukui

(Molokai), Inc. clearly contemplated that the contested case

would continue notwithstanding the need to evaluate the

application under a different standard.         MPU further argues that

the Commission’s findings remain relevant despite the passage of

time and points out the Commission did not state that it was

exercising its discretion to control its docket when it

dismissed the contested case.       This alternative reasoning

therefore cannot now justify affirming the decision on appeal,

MPU concludes.




                                    16
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


                       III.    STANDARDS OF REVIEW

           The issue of whether a waiver exists is “generally a

question of fact.”15     Coon v. City & Cty. of Honolulu, 98 Hawaii

233, 261–62, 47 P.3d 348, 376–77 (2002) (citing Hawaiian Homes

Comm’n v. Bush, 43 Haw. 281, 286 (Haw. Terr. 1959)).             Findings

of fact are reviewable under the clearly erroneous standard.

Korean Buddhist Dae Won Sa Temple of Hawaii v. Sullivan, 87

Hawaii 217, 229, 953 P.2d 1315, 1327 (1998) (citation omitted);

Bragg v. State Farm Mut. Auto. Ins. Co., 81 Hawaii 302, 304-05,

916 P.2d 1203, 1205-06 (1996).        The court will vacate findings

under the clearly erroneous standard “if [the] court is left

with the definite and firm conviction that a mistake has been

made.”    DeFries v. Ass’n of Owners, 999 Wilder, 57 Haw. 296,

302–03, 555 P.2d 855, 859 (1976) (citation omitted).

           “[W]hen the facts [underlying a waiver] are undisputed

it may become a question of law.” Coon, 98 Hawai‘i at 262, 47

P.3d at 377 (quoting Bush, 43 Haw. at 286).           “Questions of law

are reviewable de novo under the right/wrong standard of

review.”   Bank of Hawaii v. DeYoung, 92 Hawai‘i 347, 351, 992

     15
            MPU contends that a waiver must be unambiguous and, relying on
several cases concerning the interpretation of contracts, argues that whether
a document like the May 27 letter is ambiguous is a question of law that is
reviewable de novo. (Citing, inter alia, Gustafson v. Fukino, Civil No. 09-
00565 SOM/KSC, 2010 WL 2900434, at *2 (D. Haw. Jul. 20, 2010).) Whether a
contract between private parties is ambiguous is a different question than
whether a party has waived a procedural right in an agency adjudication,
however, and we find these cases inapposite.




                                     17
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


P.2d 42, 46 (2000) (quoting Ditto v. McCurdy, 90 Hawai‘i 345,

351, 978 P.2d 783, 789 (1999)).

                              IV.   DISCUSSION

 A.     The Commission Did Not Err in Finding MPU Expressly Waived
      its Right to Proceed With the Contested Case By its May 27
                                Letter.

            MPU challenges the Commission’s conclusion in its

Order Dismissing the Contested Case that “MPU waived its right

to continue this contested case when it submitted the May 27,

2008 letter to the Commission that clearly stated it did not

intend to pursue this case on remand.”           As we have long held, a

waiver is either “a voluntary and intentional relinquishment of

a known right[] or such conduct as warrants an inference of the

relinquishment of such right.”         Hewahewa v. Lalakea, 35 Haw.

213, 218 (Haw. Terr. 1939) (internal quotations and alterations

omitted).     This to say that, although a waiver must be knowing

and intentional, it “may be expressed or implied,” meaning “it

may be established by express statement or agreement, or by acts

and conduct from which an intention to waive may be reasonably

inferred.”     Coon v. City & Cty. of Honolulu, 98 Hawaii 233, 261,

47 P.3d 348, 376 (2002) (citations and internal quotation marks

omitted).

            By stating in its order that MPU’s May 27 letter

“clearly stated it did not intend to pursue this case on

remand,” the Commission indicated that it had found an express


                                      18
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


waiver of MPU’s right to continue the contested case.             We

therefore consider whether MPU’s May 27 letter constituted a

waiver through an “express statement or agreement.”            Id. at 261,

47 P.3d at 376 (citations omitted).

           MPU’s May 27 letter began by stating, “This letter is

to inform you that Molokai Public Utilities (MPU) does not

intend to continue to pursue this case on remand.”            This

statement clearly reflects MPU’s knowledge of its right to

pursue the case on remand, and it unambiguously indicates MPU’s

intention to relinquish that right, thus satisfying the key

elements of a waiver.16      See Coon, 98 Hawaii at 261-62, 47 P.3d

at 376-77 (“[W]aiver is defined as an intentional relinquishment

of a known right . . . .       To constitute a waiver . . . the

waiving party must have had knowledge, actual or constructive,

of the existence of such a right at the time of the purported


     16
            As discussed supra, note 15, MPU relies primarily on cases from
other jurisdictions interpreting parties’ contractual obligations to argue
that a waiver must be unambiguous and unequivocal. (Citing, inter alia,
Office of the Att’y Gen. v. Tennessee Regulatory Auth., No. M2003-01363-CAO-
R12-CV, 2005 WL 3193684, at *12 (Tenn. Ct. App. Nov. 29, 2005); In re Nw.
Liquor Indus., Inc., 107 B.R. 616, 619 (Bankr. W.D. Wis. 1988); Meyer v. Mack
Motor Trucks, Inc., 141 So.2d 427, 429 (La. Ct. App. 1962).) We have indeed
often held that a party’s relinquishment of constitutional rights must be
clear and unmistakable. See, e.g., State v. Deming, 137 Hawai‘i 18, 364 P.3d
535 (2015) (right to counsel); Lii v. Sida of Hawaii, Inc., 53 Haw. 353, 355,
493 P.2d 1032, 1034 (1972) (right to trial by jury). Thus far, however, we
have not applied the same high standard to the waiver of what appears to be a
purely procedural right in an administrative adjudication. Because we find
that in any event MPU unambiguously and unequivocally communicated a waiver
of its right to proceed with the contested case, we need not now decide
whether the high standard we have articulated in other contexts would
otherwise apply in this setting.




                                     19
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


waiver.”).    This court need not speculate as to MPU’s genuine

intention because MPU expressed its intent by using the word

“intend.”    Thus, MPU’s statement that it did not intend to

“continue to pursue this case” is a clear representation that

MPU would no longer continue to pursue a new use permit to

revive expired uses through the remanded case.

             Other statements made in the May 27 letter underscore

MPU’s intent to relinquish its right to the contested case

proceeding.    The letter stated that “we do not have the

resources to pursue this very expensive remand proceeding” and

“we cannot actively pursue this matter before the Commission.”

The language “we do not have the resources” and “we cannot

actively pursue” unequivocally expresses that MPU could not and

would not pursue the case on remand.

             MPU contends that its statement that, “We are actively

seeking a new owner for MPU that will have the resources to

continue operation and hopefully, they will be capable of

resolving this matter,” indicates that although Molokai

Properties, as the current owner, would not pursue the matter, a

future owner might resume the contested case at a later date.

While MPU points to the stated efforts to find a new owner that

would have had the resources to continue operations, even that

speculation is couched as a “hope” that if a new owner was

found, that owner would “be capable of resolving the matter.”


                                    20
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Moreover, the next sentence of the letter emphasizes that,

“However, as previously stated, we cannot actively pursue this

matter before the Commission.”       Thus, the May 27 letter

unequivocally stated that MPU did not intend to go forward with

the contested case, which constitutes an express waiver of MPU’s

right to proceed with the contested case.

          Not surprisingly, the Commission reached the same

conclusion in its Order Dismissing the Contested Case.            The

Commission determined that “MPU waived its right to continue

this contested case when it submitted the May 27, 2008 letter to

the Commission that clearly stated that it did not intend to

pursue this case on remand.”      The Commission found that “the

wording of the letter itself . . . supports the interpretation

that MPU had no intent to continue to provide water service on

Molokai and . . . was waiving its request for a contested case

on remand.”   Further, the Commission found that MPU’s statement

that it was looking for a new owner “does not indicate that the

contested case would continue to be pursued,” which was

confirmed by the May 27 letter’s reiteration that “as previously

stated, [MPU] cannot pursue this matter before the Commission.”

          The Commission duly considered the May 27 letter that

it had received regarding MPU’s intentions and determined that

MPU had expressly relinquished its right to continue with the

contested case.    Therefore, the Commission’s finding of a waiver


                                    21
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


of MPU’s right to continue the contested case was not clearly

erroneous or wrong as the letter unequivocally stated that it

did “not intend to continue to pursue this case on remand.”17

          B.    The May 27 Letter Was Not a Request for a Stay.

               MPU belatedly asserts in its reply brief to this court

that the May 27 letter was an inartful request for a stay of

proceedings.18      A “stay” is defined as “1. The postponement or

halting of a proceeding . . . . [or] 2. An order to suspend all

or part of a judicial proceeding . . . .”          Black’s Law

Dictionary 1639 (10th ed. 2014).

               Despite MPU’s contention, the May 27 letter does not

contain any indicia of a request for a stay.           As an initial

matter, the May 27 letter does not contain a statement that

     17
            Even if the statements in MPU’s May 27 letter had been
insufficient to constitute a waiver in their own right, an implied waiver may
be made “by acts and conduct from which an intention to waive may be
reasonably inferred.” Coon, 98 Hawai‘i at 261, 47 P.3d at 376 (citations
omitted). At the time that MPU sent the May 27 letter, MPU was still under
an obligation to reply to the Intervenors’ motion to dismiss by June 16,
2008, and to comply with the Commission’s minute order directing it to file a
separate pleading identifying Kukui’s successor-in-interest. MPU never made
either filing. A reasonable inference stemming from this inaction is that
after MPU notified the Commission that it “[did] not intend to continue to
pursue this case on remand,” MPU no longer felt obligated to participate in
the proceedings by responding to the Intervenors’ memoranda or complying with
the Commission’s Minute Order of March 10, 2008. Thus, as a permit applicant
that could choose to reapply at any time, MPU’s intent to waive its right to
pursue the case on remand “may be reasonably inferred” by these cumulative
actions, which would accordingly constitute an implied waiver. Id.
     18
            MPU also relied significantly on this characterization of the
letter during oral argument before this court. See Oral Argument at 13:10-
14:40, In the Matter of the Contested Case Hearing on the Water Use Permit
Application Originally Filed by Kukui (Molokai), Inc., Now Refiled as a New
Ground Use by Molokai Public Utilities, LLC. (No. SCOT-XX-XXXXXXX),
http://oaoa.hawaii.gov/jud/oa/18/SCOA_053118_SCOT_17_184.mp3.




                                     22
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


could be understood as a “request.”         A “request” is “[a] motion

by which a member invokes a right, seeks permission for the

exercise of a privilege, or asks a question.”          Black’s Law

Dictionary 1497 (10th ed. 2014).         The May 27 letter neither

attempts to invoke a right, seek permission, nor ask a question.

Rather the letter’s purpose is “to inform” the Commission of its

intent not to pursue the case on remand.         As discussed supra,

this language is consistent with an express statement that MPU

could not and would not proceed on remand.

          Additionally, the May 27 letter does not satisfy the

procedural requirements for motions set forth by the Commission

under Hawaii Administrative Rules (HAR) § 13-167-58(a).

Pursuant to HAR § 13-167-58(a), “All motions other than those

made during a hearing shall be made in writing to the

commission, shall state the relief sought, and shall be

accompanied by an affidavit or memorandum setting forth the

grounds upon which they are based.”        Here, the May 27 letter does

not state the relief sought--which would presumably be a stay if

it were intended as MPU now claims.         Similarly, the May 27

letter is unaccompanied by, and fails to state, grounds for the

purported request for a stay.       And, merely disclosing financial

difficulties and the “hope” that a successor in interest will be

able resolve the matter is insufficient to constitute either a

request for a stay or grounds in support thereof.           Furthermore,


                                    23
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


assuming without deciding that the Commission has the authority

to grant an indefinite stay of the type MPU appears to

contemplate, the record does not demonstrate that the Commission

treated the May 27 letter as a request for a stay or that it

ruled on such a request.      Thus, we hold that the May 27 letter

was not a request for a stay and that no stay was considered or

granted in the contested case.

                            V.    CONCLUSION

          Based on the foregoing, the Commission’s finding that

MPU waived its right to continue the contested case was not

clearly erroneous or wrong and therefore we affirm the circuit

court’s Order Dismissing the Contested Case.

Calvert G. Chipchase                     /s/ Mark E. Recktenwald
Christopher T. Goodin
Trisha Akagi                             /s/ Paula A. Nakayama
for applicant-appellant
                                         /s/ Sabrina S. McKenna
Camille Kalama
David K. Kopper                          /s/ Richard W. Pollack
Sharla Ann Manley
for appellees                            /s/ Colette Y. Garibaldi
Judy Caparida and Georgina
Kuahuia

Ryan Kanaka‘ole
Diane K. Taira
Matthew S. Dvonch
for appellee
Department of Hawaiian Home
Lands

Sherry P. Broder
for appellee
Office of Hawaiian Affairs



                                    24
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Caleb P. Rowe
Kristin K. Tarnstrom
for appellee
County of Maui,
Department of Water Supply




                                    25